DETAILED ACTION
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 24, 2022 has been entered.
 
Status
This Office Action is responsive to claim amendments filed for No. 16/654,285 on May 24, 2022. Please note: Claims 1, 4, and 12 have been amended. Claims 1-19 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 20180357460 A1), hereinafter Smith, in view of Chen et al. (US 20200006448 A1), hereinafter Chen.

Regarding Claim 1, Smith teaches:
An optical sensing system (FIG. 16A), comprising:
a display substrate (FIG. 16A: 1606);
a plurality of display elements (display sub-pixels) disposed on the display substrate (See FIG. 16A: display sub-pixels disposed on the display substrate 1606);  
at least one aperture region through the display substrate (FIG. 16A: display sub-pixels are in groups of R, G, B, with at least one aperture region (opening) through the display substrate disposed in the plurality of display elements (between each group of R, G, B sub-pixels); See also FIG. 15C, showing how the sub-pixels are arranged with a plurality of openings between them, corresponding to the claimed at least one aperture region);
a sensor light source (LEDs 1602 collectively form a sensor light source) for illuminating a sensing region (See paragraph [0152]; See FIGS. 18A and 18B, showing how a sensing region on the surface of the cover glass is illuminated by 1602), wherein the sensor light source is separate from the plurality of display elements, disposed under the display substrate and under the plurality of display elements (See FIG. 16A: LEDs 1602 are separate from the display sub-pixels, and disposed under the display substrate 1606 and under the display sub-pixels), and is located proximal to the at least one aperture region (See FIG. 16A: LEDs 1602 are located proximal to the at least one aperture region (the openings between each group of R, G, B sub-pixels)); and
a plurality of detectors (Photo-Detectors 1605) disposed on or within the display substrate (See paragraph [0152]; See FIG. 16A: 1605 disposed on 1606) and configured for detecting light from the sensing region (See FIG. 16A; See paragraph [0152]; See also FIGS. 18A and 18B, showing how light from the sensing region is detected by Photo-Detectors), wherein at least some of the detectors of the plurality of detectors are spaced apart by a pitch (See FIG. 16A: at least some of Photo-Detectors 1605 are spaced apart by a pitch).
Smith does not explicitly teach:
wherein the at least one aperture region is spaced apart from at least one detector of the plurality of detectors by the pitch.
However, in the same field of endeavor, display panels with fingerprint recognition (Chen, Abstract), Chen teaches:
	at least one aperture region through a display substrate (See FIG. 6: 10 corresponds to a display substrate) (See annotated FIG. 5 below: at least one aperture region corresponds to an opening between the organic light-emitting elements 3);
	a plurality of detectors (30) disposed on or within the display substrate (See FIG. 6: 30 disposed on 10),
wherein the at least one aperture region is spaced apart from at least one detector of the plurality of detectors by the pitch (See annotated FIG. 6 below: the at least one aperture region is spaced apart from at least one detector of the plurality of detectors by the pitch).

    PNG
    media_image1.png
    512
    550
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the optical sensing system (as taught by Smith) so the at least one aperture region is spaced apart from at least one detector of the plurality of detectors by the pitch (as taught by Chen). This modification would be achieved by adopting the arrangement of detectors and at least one aperture region taught by Chen (as shown in FIG. 6 of Chen, the detectors would be placed between individual subpixels, with aperture regions being placed between subpixels). Doing so would allow the detectors to be placed between the display elements, which is more conductive to fingerprint recognition (See Chen, paragraph [0042]).

Regarding Claim 2, Smith in view of Chen teaches all of the elements of the claimed invention, as stated above. Furthermore, Smith in view of Chen teaches:
The optical sensing system of claim 1, wherein the plurality of detectors comprises one or more photosensors disposed within the plurality of display elements, wherein the at least one aperture region is disposed at a middle location between display elements of the plurality of display elements (See Smith, paragraph [0152]; See Smith, FIG. 16A: Photo-Detectors 1605 disposed within the display sub-pixels, wherein the at least one aperture region is disposed at a middle location between display elements of the plurality of display elements; See also Chen, annotated FIG. 5 below, showing the at least one aperture region is disposed at a middle location between display elements 3 of the plurality of display elements). 

    PNG
    media_image2.png
    512
    550
    media_image2.png
    Greyscale

Regarding Claim 3, Smith in view of Chen teaches all of the elements of the claimed invention, as stated above. Furthermore, Smith teaches:
The optical sensing system of claim 1, wherein the sensor light source comprises one or multiple light emitting diodes (LEDs) (See FIG. 16A: LEDs 1602 collectively form the sensor light source).

Regarding Claim 4, Smith in view of Chen teaches all of the elements of the claimed invention, as stated above. Furthermore, Smith teaches:
The optical sensing system of claim 1, wherein the sensor light source is disposed under the plurality of detectors (See paragraph [0152]; See FIG. 16A: 1602 disposed under 1605).

Regarding Claim 5, Smith in view of Chen teaches all of the elements of the claimed invention, as stated above. Furthermore, Smith teaches:
The optical sensing system of claim 1, further comprising:
a transparent cover sheet disposed over the plurality of display elements (See paragraph [0152], disclosing a cover-glass; See FIG. 16A, showing a structure over the plurality of display elements corresponding to a transparent cover sheet), wherein a top surface of the transparent cover sheet provides a sensing surface in the sensing region for sensing an object (See paragraph [0152], disclosing a cover-glass, a top surface of which provides a sensing surface in the sensing region for sensing an object (a finger); See also FIGS. 18A and 18B, showing how the top surface of the cover-glass provides a sensing surface).
Smith in view of Chen as combined above does not explicitly teach (see elements emphasized in italics):
display pixel circuitry for driving the plurality of display elements and disposed over or within the display substrate; and
a transparent cover sheet disposed over the display pixel circuitry.
However, Chen teaches further:
display pixel circuitry (5) for driving the plurality of display elements (See FIG. 6 and paragraph [0026]) and disposed over or within the display substrate (See FIG. 6: 5 disposed over the display substrate 10).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the optical sensing system (as taught by Smith in view of Chen) by including display pixel circuitry for driving the plurality of display elements and disposed over or within the display substrate (as taught by Chen). Furthermore, since, as shown in FIG. 6 of Chen, the display pixel circuitry is disposed below the display elements, when added the configuration shown in FIG. 16A of Chen, the transparent cover sheet is disposed over the display pixel circuitry. Doing so would allow display elements to be driven with display pixel circuitry that is sized to optimize the transmittance of the fingerprint recognition region (See Chen paragraph [0026]).

Regarding Claim 6, Smith in view of Chen teaches all of the elements of the claimed invention, as stated above. Furthermore, Smith teaches:
The optical sensing system of claim 5, wherein the plurality of detectors comprises a plurality of photosensors configured for detecting returned light from an active area of the sensing surface (See paragraph [0152]; See FIG. 16A: the Examiner is interpreting the entire depicted area of the cover-glass), wherein the plurality of photosensors are disposed within an areal extent of the active area (See FIG. 16A: 1605 are disposed within the areal extent of the active area of the cover-glass).

Regarding Claim 7, Smith in view of Chen teaches all of the elements of the claimed invention, as stated above. Furthermore, Smith teaches:
The optical sensing system of claim 6, wherein the object comprises a fingerprint (See paragraph [0151], disclosing detecting a fingerprint).

Regarding Claim 8, Smith in view of Chen teaches all of the elements of the claimed invention, as stated above. Furthermore, Smith in view of Chen teaches:
The optical sensing system of claim 1, wherein the plurality of display elements includes a plurality of light emitting elements and wherein the plurality of detectors includes a plurality of photosensors within the plurality of light emitting elements (See Smith, paragraph [0152]; See FIG. 16A: the display sub-pixels correspond to a plurality of light emitting elements and the photo-detectors 1605 correspond to a plurality of photosensors within the plurality of light emitting elements), wherein the at least one aperture region supplants at least one photosensor of the plurality of photosensors (See Chen, annotated FIG. 3 below: the at least one aperture region supplants at least one photosensor 30 of the plurality of photosensors).

    PNG
    media_image2.png
    512
    550
    media_image2.png
    Greyscale

Regarding Claim 9, Smith in view of Chen teaches all of the elements of the claimed invention, as stated above. Furthermore, Smith teaches:
The optical sensing system of claim 8, wherein the light emitting elements comprise light emitting diodes (LEDs) (See paragraph [0152]; See FIG. 16A: the display sub-pixels are in an OLED display, and therefore comprise light emitting diodes (LEDs)) and the photosensors comprise photodiodes (See paragraph [0078]; See paragraph [0152]).

Regarding Claim 10, Smith in view of Chen teaches all of the elements of the claimed invention, as stated above. Furthermore, Smith in view of Chen teaches:
The optical sensing system of claim 8, wherein the plurality of display elements are arranged in an array pattern (See FIG. 16A: the display sub-pixels are arranged in an array pattern; See also FIG. 15C, showing how display sub-pixels are arranged in an array pattern; See Chen, FIG. 5: the plurality of display elements 3 are arranged in an array pattern).

Regarding Claim 12, Smith teaches:
An optical display device (FIG. 16A), comprising:
a display substrate (FIG. 16A: 1606);
a plurality of display elements (display sub-pixels) including a plurality of aperture regions disposed in the plurality of display elements, each aperture region being formed as a hole through the display substrate (FIG. 16A: display sub-pixels are in groups of R, G, B, with a plurality of aperture regions (openings) formed as a hole through the display substrate disposed in the plurality of display elements (between each group of R, G, B sub-pixels); See also FIG. 15C, showing how the sub-pixels are arranged with a plurality of openings between them, corresponding to the claimed aperture regions);
a sensor light source (See FIG. 16A: LEDs 1602 collectively form a sensor light source) including a plurality of light emitting elements configured for illuminating a sensing region (See paragraph [0152]; See FIGS. 18A and 18B, showing how a sensing region on the surface of the cover glass is illuminated by 1602), wherein the sensor light source is separate from the plurality of display elements, is disposed under the display substrate and under the plurality of display elements (See FIG. 16A: LEDs 1602 are separate from the display sub-pixels, and disposed under the display substrate 1606 and under the display sub-pixels), and wherein the plurality of light emitting elements are located proximal to corresponding aperture regions of the plurality of aperture regions (See FIG. 16A: LEDs 1602 are located proximal to corresponding aperture regions (the openings between each group of R, G, B sub-pixels)); and
a plurality of detectors (Photo-Detectors 1605) disposed on or within the display substrate (See paragraph [0152]; See FIG. 16A: 1605 disposed on 1606) and configured for detecting light from the sensing region (See FIG. 16A; See paragraph [0152]; See also FIGS. 18A and 18B, showing how light from the sensing region is detected by Photo-Detectors), wherein at least some of the detectors of the plurality of detectors are spaced apart by a pitch (See FIG. 16A: at least some of Photo-Detectors 1605 are spaced apart by a pitch).
Smith does not explicitly teach:
wherein the at least one aperture region is spaced apart from at least one detector of the plurality of detectors by the pitch.
However, in the same field of endeavor, display panels with fingerprint recognition (Chen, Abstract), Chen teaches:
	at least one aperture region through a display substrate (See FIG. 6: 10 corresponds to a display substrate) (See annotated FIG. 5 below: at least one aperture region corresponds to an opening between the organic light-emitting elements 3);
	a plurality of detectors (30) disposed on or within the display substrate (See FIG. 6: 30 disposed on 10),
wherein the at least one aperture region is spaced apart from at least one detector of the plurality of detectors by the pitch (See annotated FIG. 6 below: the at least one aperture region is spaced apart from at least one detector of the plurality of detectors by the pitch).

    PNG
    media_image1.png
    512
    550
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the optical display device (as taught by Smith) so the at least one aperture region is spaced apart from at least one detector of the plurality of detectors by the pitch (as taught by Chen). This modification would be achieved by adopting the arrangement of detectors and at least one aperture region taught by Chen (as shown in FIG. 6 of Chen, the detectors would be placed between individual subpixels, with aperture regions being placed between subpixels). Doing so would allow the detectors to be placed between the display elements, which is more conductive to fingerprint recognition (See Chen, paragraph [0042]).

Regarding Claim 13, Smith in view of Chen teaches all of the elements of the claimed invention, as stated above. Furthermore, Smith teaches:
The optical display device of claim 12, wherein the plurality of detectors comprises a plurality of photosensors disposed within the plurality of display elements (See paragraph [0152]; See FIG. 16A: Photo-Detectors 1605 disposed within the display sub-pixels).

Regarding Claim 14, Smith in view of Chen teaches all of the elements of the claimed invention, as stated above. Furthermore, Smith teaches:
The optical display device of claim 12, further comprising:
a transparent cover sheet disposed over the plurality of display elements (See paragraph [0152], disclosing a cover-glass; See FIG. 16A, showing a structure over the plurality of display elements corresponding to a transparent cover sheet), wherein a top surface of the transparent cover sheet provides a sensing surface in the sensing region for sensing an object (See paragraph [0152], disclosing a cover-glass, a top surface of which provides a sensing surface in the sensing region for sensing an object (a finger); See also FIGS. 18A and 18B, showing how the top surface of the cover-glass provides a sensing surface).
Smith in view of Chen as combined above does not explicitly teach (see elements emphasized in italics):
display pixel circuitry for driving the plurality of display elements and disposed over or within the display substrate; and
a transparent cover sheet disposed over the display pixel circuitry.
However, Chen teaches further:
display pixel circuitry (5) for driving the plurality of display elements (See FIG. 6 and paragraph [0026]) and disposed over or within the display substrate (See FIG. 6: 5 disposed over the display substrate 10).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the optical display device (as taught by Smith in view of Chen) by including display pixel circuitry for driving the plurality of display elements and disposed over or within the display substrate (as taught by Chen). Furthermore, since, as shown in FIG. 6 of Chen, the display pixel circuitry is disposed below the display elements, when added the configuration shown in FIG. 16A of Chen, the transparent cover sheet is disposed over the display pixel circuitry. Doing so would allow display elements to be driven with display pixel circuitry that is sized to optimize the transmittance of the fingerprint recognition region (See Chen paragraph [0026]).

Regarding Claim 15, Smith in view of Chen teaches all of the elements of the claimed invention, as stated above. Furthermore, Smith teaches:
The optical display device of claim 14, wherein the object comprises a fingerprint (See paragraph [0151], disclosing detecting a fingerprint).

Regarding Claim 16, Smith in view of Chen teaches all of the elements of the claimed invention, as stated above. Furthermore, Smith in view of Chen teaches:
The optical display device of claim 12, wherein the plurality of display elements includes a second plurality of light emitting elements and wherein the plurality of detectors includes a plurality of photosensors within the second plurality of light emitting elements (See paragraph [0152]; See FIG. 16A: the display sub-pixels correspond to a second plurality of light emitting elements and the photo-detectors 1605 correspond to a plurality of photosensors within the second plurality of light emitting elements), wherein each aperture region of the plurality of aperture regions is disposed in a location of, or supplants, one of the plurality of photosensors (See Chen, annotated FIG. 3 below: each aperture region of the plurality of aperture regions is disposed in a location of (within region 11), or supplants, one photosensor 30 of the plurality of photosensors) 
    PNG
    media_image2.png
    512
    550
    media_image2.png
    Greyscale



Regarding Claim 17, Smith in view of Chen teaches all of the elements of the claimed invention, as stated above. Furthermore, Smith teaches:
The optical display device of claim 16, wherein the second plurality of light emitting elements comprises light emitting diodes (LEDs) (See paragraph [0152]; See FIG. 16A: the display sub-pixels are in an OLED display, and therefore comprise light emitting diodes (LEDs)) and the plurality of photosensors comprises photodiodes (See paragraph [0078]; See paragraph [0152]).

Regarding Claim 18, Smith in view of Chen teaches all of the elements of the claimed invention, as stated above. Furthermore, Smith teaches:
The optical display device of claim 16, wherein the plurality of display elements is arranged in an array pattern (See FIG. 16A: the display sub-pixels are arranged in an array pattern; See also FIG. 15C, showing how display sub-pixels are arranged in an array pattern).

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Chen as applied to claims 1 and 12 above, and further in view of Wang et al. (US 20180210571 A1), hereinafter Wang.

Regarding Claim 11, Smith in view of Chen teaches all of the elements of the claimed invention, as stated above. Furthermore, Smith teaches:
The optical sensing system of claim 1, wherein the at least one aperture region includes multiple aperture regions (See annotated FIG. 5 of Chen below: the at least one aperture region includes multiple aperture regions).

    PNG
    media_image2.png
    512
    550
    media_image2.png
    Greyscale

Smith in view of Chen does not explicitly teach:
wherein the multiple aperture regions have an aperture region pitch of between about 50µm and about 10mm.
However, in the same field of endeavor, optical sensing systems (Wang, Abstact), Wang teaches:
	Sensing regions have a pitch of between about 50µm and about 10mm (See paragraph [0032], lines 8-11) 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the optical sensing system (as taught by Smith in view of Chen) so the multiple aperture regions have an aperture region pitch of between about 50µm and about 10mm (according to Wang). This would be achieved by adopting the pitch taught by Wang between sensing regions. As shown in FIG. 5 of Chen, the aperture regions have a pitch equal to the pitch between sensing elements. Therefore, one of ordinary skill in the art would arrive at the claimed pitch by adopting the pitch between sensing regions taught by Wang. Doing so would have insured that fingerprint identification can be achieved by setting the pitch in accordance with the spacing of a fingerprint (See Wang, paragraph [0032]).

Regarding Claim 19, Smith in view of Cheng does not explicitly teach:
The optical display device of claim 12, wherein the aperture regions of the plurality of aperture regions have an aperture region pitch of between about 50µm and about 10mm.
However, in the same field of endeavor, optical sensing systems (Wang, Abstact), Wang teaches:
	Sensing regions have a pitch of between about 50µm and about 10mm (See paragraph [0032], lines 8-11) 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the optical display device (as taught by Smith) so the aperture regions of the plurality of aperture regions have an aperture region pitch of between about  about 50µm and about 10mm (according to Wang). This would be achieved by adopting the pitch taught by Wang between sensing regions. As shown in FIG. 5 of Chen, the aperture regions have a pitch equal to the pitch between sensing elements. Therefore, one of ordinary skill in the art would arrive at the claimed pitch by adopting the pitch between sensing regions taught by Wang. Doing so would have insured that fingerprint identification can be achieved by setting the pitch in accordance with the spacing of a fingerprint (See Wang, paragraph [0032]).

Response to Arguments
Applicant's arguments filed 05/24/2022 have been fully considered but they are moot on the grounds of new rejections.
	Applicant argues (Remarks, pages 7-9) that the combination of Smith in view of Cheng does not teach the limitations of the amended independent claims because Cheng does not teach the claimed features. These argumenta are rendered moot on the grounds of new rejections. Specifically, Cheng is no longer relied upon in the above rejections, and Chen has been introduced to render the amended limitations of the independent claims obvious in combination with Smith.
	For the above reasons, Applicant’s arguments are not convincing to overcome the current rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	XIE; Liang (US-20180165498-A1): pertinent for its teaching of a display with detectors on or within a display substrate (See FIG. 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332. The examiner can normally be reached Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN X CASAREZ/Examiner, Art Unit 2692